 

Case 1:11-cv-05450-NRB Document 530 Filed 09/09/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IN RE LIBOR-BASED FINANCIAL
INSTRUMENTS ANTITRUST LITIGATION

 

THIS DOCUMENT RELATED TO: ALL
ACTIONS

Master File No. 11-md-2262 (NRB)

 

 

NOTICE OF MOTION TO WITHDRAW AS COUNSEL

PLEASE TAKE NOTICE that, upon the Declaration of Leigh M. Nathanson dated August

31, 2020, Leigh M. Nathanson will move this Court before the Honorable Naomi Reice Buchwald,

United States District Judge at the United States Courthouse located at 500 Pearl Street, New York,

New York, 10007, pursuant to this Court's Local Civil Rule 1.4, for leave to withdraw as counsel for

Defendants Barclays Bank PLC, Barclays PLC, Barclays Capital Inc., and Barclays U.S. Funding

LLC (collectively, “Barclays”)in ALL ACTIONS in the above-captioned matters.

PLEASE TAKE FURTHER NOTICE Barclays will continue to be represented in these

actions by the law firm of Sullivan & Cromwell LLP.

Dated: September 4, 2020
New York, New York

de blade:

sdytiabu. 9, 22d

WORKAMER\99999\00208 1\3745 1080.v 1-8/3 1/20

KING & SPALDING LLP

/s/ Leigh M. Nathanson
Leigh M. Nathanson

1185 Avenue of the Americas
New York, NY 10036-2601
Tel: (212) 556-2100

Fax: (212) 556-2222

Email: Inathanson@kslaw.com

Attorneys for Defendants Barclays Bank PLC,
Barclays PLC, Barclays Capital Inc., and
Barclays U.S. Funding LLC
